DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 12/27/21, with respect to the rejection of claims 1-9, 11-15 and 17-20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-9, 11-15 and 17-20 under 35 USC 112(b) has been withdrawn. 
	Applicant’s arguments and Paragraph 51 of the Specification have set forth definitions for the language identified as relative terminology. 

Applicant’s arguments, see Pg. 7, filed 12/27/21, with respect to the rejection of claims 1 and 14 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 and 14 under 35 USC 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Weisun Rao on 2/17/22.

The application has been amended as follows: 
Claim 11, line 1 has been amended from “The method of claim 10” to “The method of claim 9”.

Allowable Subject Matter
Claims 1-9, 11-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the formation of a toilet seat cover and seat wherein the cover comprising a top side, an outer wall and a plug, wherein a channel is formed between the outer wall and plug sized and shaped to surround and cover the toilet seat, a fluid channel disposed in proximity to the seat channel and having a plurality of nozzles configured to spray over a top surface of the seat, the channel further comprising a plurality of openings formed such that each opening extends completely through the top of the toilet seat cover creating a continuous passage from the area above the toilet seat cover to the interior of the channel between the cover and seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,976,600 (Safuto) is a toilet seat cover with an incorporated ventilation system, the ventilation system comprising a plurality of openings which extend completely through the cover and which during a flush direct air through the cover due to pressure differentials. However these apertures are not located in a channel formed above the seat of the toilet and the cover does not comprise a fluid channel or nozzles for spraying a fluid onto the seat.
US 8,776,278 (Dorra) is a toilet seat cover with an incorporated system for cleaning a toilet seat, the cover enclosing the seat, the cover including a fluid channel and a plurality of nozzles for spraying fluid onto the seat and the cover incorporating openings for dispensing air onto the seat to dry the seat. However the air is supplied by a powered system rather than being entrained by a pressure differential during a flush and the cover does not include a plurality of openings extending completely through a top of the cover as the cover is intended to seal in the sprayed water and dispensed air.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754